REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim Interpretation: Prior to addressing the close prior art, the examiner notes the following regarding the interpretation of claim 34. The examiner presents the following diagram which shows the examiner’s best understanding of what is recited by instant claim 34.

    PNG
    media_image1.png
    686
    1310
    media_image1.png
    Greyscale

The above-reproduced diagram was drawn by the examiner to show an embodiment within the scope of claim 34 comprising four layers. The above-reproduced diagram is based upon the verbal description of representative of applicant in the interview on 9 August 2021, which was summarized in the interview summary added to the file record on 11 August 2021. This diagram is not a statement that the subject matter of claim 34 is limited to four layers.
The examiner cites the following prior art references that are relevant regarding the instant application but over which no anticipation nor obviousness rejection has been written.
Koyamatsu Reference: Koyamatsu et al. (JP 2008297288 A) was cited in the prior office action on 23 September 2021 and is written in Japanese. However, the examiner obtained an English translation of this document through Google Translate. That translation was obtained at https://patents.google.com/patent/JP2008297288A/en?oq=JP+2008297288 on 17 September 2021 and is 13 pages long. For the purposes of this rejection, all page and paragraph citations will be to the translation, but the material cited therein is understood to have been present in the original document.
Koyamatsu et al. (hereafter referred to as Koyamatsu) is drawn to a composition having the following structure, as of Koyamatsu, page 1, abstract, reproduced below.

    PNG
    media_image2.png
    186
    778
    media_image2.png
    Greyscale

Looking to the examples of Koyamatsu, it appears that Koyamatsu teaches the following, as of Koyamatsu, page 6, relevant text reproduced below.

    PNG
    media_image3.png
    213
    1311
    media_image3.png
    Greyscale

Koyamatsu teaches a crosslinked hydrophobic core made from alginate, and a block copolymer that appears to be linear, which is the poly(ethylene glycol)-block-poly(caprolactone). The alginate is crosslinked with calcium ions. As best understood by the examiner, both the alginate and the hydrophilic poly(ethylene glycol) block are part of the core, whereas the poly(caprolactone) is part of the shell.
In order to better explain the teaching of Koyamatsu, the examiner has drawn a picture, which is set forth below. The picture below explains the examiner’s understanding of what is exemplified by Koyamatsu, as well as what would have been obvious based upon modification of the teachings of Koyamatsu. The examiner clarifies that the picture reproduced below is the examiner’s best understanding of the teachings of Koyamatsu, and was not actually taken from the Koyamatsu reference.

    PNG
    media_image4.png
    680
    1087
    media_image4.png
    Greyscale

Claim 34 is not rejected over Koyamatsu because Koyamatsu does not teach a particle of four or more layers, as required by claim 34. See the explanation provided by the examiner above regarding the requirements of claim 34. There would have been no motivation for the skilled artisan to have modified Koyamatsu to have made a four layer particle. Also, the particle of Koyamatsu appears to comprise a hydrophobic outer layer of the coating of polycaprolactone, rather than the hydrophilic outer layer of the coating required by instant claim 34.
Claims 42 and 62 are not rejected over Koyamatsu because Koyamatsu does not teach n-butyl acrylate as the hydrophobic block in the block copolymer of Koyamatsu.
Claim 49 is not rejected over Koyamatsu because Koyamatsu does not teach crosslinks via hydrogen bonding. Koyamatsu specifically teaches that the crosslinker is a metal cation, and metal cations do not engage in hydrogen bonding. This is at least because (a) metal cations do not include hydrogen, and (b) metal cations cannot undergo non-covalent, intermolecular bonding with a positively polarized hydrogen atom because the metal cation itself is positively polarized.
Claims 57 and 63 are not rejected over Koyamatsu because Koyamatsu does not teach tobramycin as a crosslinker. Even if, the skilled artisan would have been motivated to have included tobramycin in the composition of Koyamatsu, the skilled artisan would have been motivated to have used tobramycin as a drug rather than as a crosslinker.
Qi Reference: As relevant prior art, the examiner cites Qi et al. (Journal of the American Chemical Society, Vol. 126, 2004, pages 6599-6607), which was cited previously in the prosecution history of the instant application. This reference teaches shell-crosslinked micelles comprising a hydrophobic core and hydrophilic shell, see page 6599, left column of Qi. This differs from the instantly claimed invention, in which the core is required to be more polar (i.e. hydrophilic) and the shell is required to be less polar (i.e. hydrophobic). In addition, Qi teaches that the shell is crosslinked, whereas the instant claims require that the core is crosslinked.
The examiner has drawn the following diagram below to best explain the differences between the prior art, such as the Qi reference, and the instantly claimed invention. The examiner clarifies that the drawing below has been drawn by the examiner and is not taken from the prior art.

    PNG
    media_image5.png
    708
    1096
    media_image5.png
    Greyscale

The examiner notes here that the above-reproduced figure shows the composition of claim 34 as apparently having three layers rather than as four layers. This is not contradictory with the interpretation of claim 34 above in the “Claim Interpretation” section. This is because in the above-reproduced figure in this section of the reasons for allowance, the examiner has shown the water-insoluble less polar region of the shell and inner region of the coating together in a single pattern because they are both water-insoluble. As such, the above-reproduced figure shows the water-soluble core, water-insoluble intermediate layer, and water-soluble exterior of the claimed particle as compared with the water-insoluble core of the Qi reference in order to clarify the differences between the claimed invention and Qi.
As to claim 63, Qi does not teach tobramycin as a crosslinker. Even if, the skilled artisan would have been motivated to have included tobramycin in the composition of Qi, the skilled artisan would have been motivated to have used tobramycin as a drug rather than as a crosslinker. Furthermore, the resultant composition formed by adding tobramycin to the composition of Qi would not have included a more polar core and less polar shell, as required by claim 63, and may have included tobramycin in the shell rather than in the core.
Kim Reference: As relevant prior art, the examiner cites Kim et al. (Langmuir, Vol. 23, 2007, pages 2198-2202), which has been previously cited in the prosecution history of the instant application. Kim teaches a composition comprising an inorganic particle surrounded by a copolymer of polystyrene and polyacrylic acid. See Kim, page 2198, title and abstract, and page 2199, Scheme 1, reproduced below.

    PNG
    media_image6.png
    364
    1332
    media_image6.png
    Greyscale

The examiner notes that the color version of the above-reproduced diagram makes it clear that the inorganic particles form the core, the hydrophilic polyacrylic acid, in blue, is the shell, and the polystyrene, in green, is between the core and the shell.
Kim differs from the claimed invention at least because in Kim, the polystyrene, which is the less polar polymer block is in the core, and the polyacrylic acid, which is the more polar polymer block, is in the shell. In contrast, the instant claims require that the more polar polymer block be in the core, and the less polar polymer block be in the shell. As such, Kim differs from the claimed invention for a reason that is similar to that for which Qi differs from the claimed invention.
As to claim 63, Kim does not teach tobramycin as a crosslinker. Even if, the skilled artisan would have been motivated to have included tobramycin in the composition of Kim, the skilled artisan would have been motivated to have used tobramycin as a drug rather than as a crosslinker.
York Reference: Additionally, the examiner cites York et al. (WO 2013/023003 A1), which has been previously cited in the prosecution history of the instant application. York et al. (hereafter referred to as York) is drawn to amphiphilic polymer stabilized nanoparticles, as of York, title and abstract. However, the core in the nanoparticle of York appears to be hydrophobic, as of York, page 4 paragraph 0013 and page 2 paragraph 005. As such, York is deficient in the same manner that Qi is deficient.
Note Regarding Hydrophobic Core and Hydrophilic Shell: The following is the examiner’s explanation as to why nanoparticles with a hydrophilic shell and hydrophobic core are common in the art, whereas the reverse is much less common in the art:
A nanoparticle with a less polar (i.e. hydrophobic) core and more polar (i.e. hydrophilic) shell is useful for encapsulating drugs that are not ordinarily soluble in water in the nonpolar core. The polar shell of such a particle is useful for rendering such particles to be dispersible in aqueous solution due to hydrogen bonding interaction between the polar shell and water. The non-polar core is useful for encapsulating hydrophobic drugs in the core. This type of nanoparticle is useful for increasing the bioavailability of normally water-insoluble drugs. Such a nanoparticle, when administered to the body of a living organism such as a human body, allows said drugs to travel around the aqueous environment of the bloodstream. In contrast, a nanoparticle with a hydrophilic core would not have been suitable for encapsulating and delivering hydrophobic drugs.
Additionally, the examiner notes that hydrophobic drugs are generally more in need of drug delivery vehicles than hydrophilic drugs. This is because hydrophilic drugs, being soluble in water and aqueous bodily fluids, can be administered without a vehicle at all, whereas hydrophobic drugs often need a vehicle to keep them dispersed in bodily fluids. In the case of core-shell nanoparticles, encapsulated drugs are generally in the particle core, resulting in a greater need for hydrophobic core particles rather than hydrophilic core particles. 
In contrast, when slow or extended release of a hydrophilic drug from a polymeric nanoparticle is desired, a nanoparticle made only of hydrophilic polymer is often employed rather than a nanoparticle including both a hydrophobic and a hydrophilic polymer block.
As such, the skilled artisan would have expected that the structure of the claimed particle would have resulted in the claimed particle being unsuitable for many common drug delivery applications, especially those involving hydrophobic drugs. For this reason, the examiner has not rejected the instant claims over prior art teaching a hydrophobic core and a hydrophilic shell.
First Colombani Reference: As an additional relevant reference, the examiner cites Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4351-4362), which has been previously cited in the prosecution history of the instant application. Colombani et al. (hereafter referred to as Colombani) is drawn to micelles of poly(n-butyl acrylate)-block-poly(acrylic acid) diblock copolymers in aqueous solution, as of Colombani, page 4351, title and abstract. However, these micelles have a hydrophobic core, as of Colombani, page 4351, abstract. This would appear to indicate that poly(n-butyl acrylate) makes up the core, and poly(Acrylic acid) makes up the shell (the shell is also referred to as the corona). Also see Colombani, page 4353, left column, paragraph below equation “(6)”, which clarifies that “PnBA” (poly-(n-butyl)acrylate) is in the core. This differs from the claimed invention, which requires that the more polar region be in the core. There would have been no motivation for the skilled artisan to have modified Colombani to have made a micelle with the polyacrylic acid in the core instead of the poly(n-butyl acrylate) in the core, and there would have been no reasonable expectation that the skilled artisan could have successfully modified the micelle of Colombani in that manner. Additionally, the micelle of Colombani does not appear to be crosslinked. There would have been no motivation for the skilled artisan to have crosslinked the micelle of Colombani.
Second Colombani and Eghbali References: The examiner also cites Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4338-4350) and Eghbali et al. (Langmuir, Vol. 22, 2006, pages 4766-4776), both have which have been previously cited in the prosecution history of the instant application. These references have similar teachings to that of Colombani et al. (Macromolecules, Vol. 40, 2007, pages 4351-4362). However, these references are deficient in a similar manner; namely, that they teach that the hydrophobic block forms the core, while the claimed invention requires that the more polar region (i.e. hydrophilic block) forms the core. See Colombani, page 4345, left column, second to last paragraph and Eghbali, page 4768, left column, figure 1, reproduced below.

    PNG
    media_image7.png
    520
    496
    media_image7.png
    Greyscale

As such, no prior art has been written over this Colombani reference as well.
Kohen Reference: Also as relevant prior art, the examiner cites Kohen (“Characterization of Polystyrene-block-poly(acrylic acid) Micelles”, Thesis, Massachusetts Institute of Technology, 2005, pages 1-38), which was cited previously in the prosecution history of the instant application. Kohen is drawn to a polystyrene-block-poly(acrylic acid) copolymer in the form of a reverse micelle with poly(acrylic acid) in the core and polystyrene in the shell (referred to as a corona in Kohen). See Kohen, page 1, title, page 2, abstract, and page 6, figure 1, reproduced below.

    PNG
    media_image8.png
    541
    1174
    media_image8.png
    Greyscale

Nevertheless, Kohen differs from the instantly claimed invention because Kohen does not teach that the less polar region of the linear copolymer is one of the recited polymers of poly(n-butyl acrylate) (PBA), poly(lactic acid) (PLA), poly(caprolactone) (PCL), or poly(lactic-co-glycolic acid) (PLGA). There would have been no motivation for the skilled artisan to have substituted one of PBA, PLA, PCL, or PLGA in place of polystyrene in Kohen. Furthermore, even if, purely en arguendo, there were motivation for the skilled artisan to have substituted one of PBA, PLA, PCL, or PLGA in place of polystyrene in Kohen, there would have been no reasonable expectation that the particle thus formed would have successfully incorporated the more polar region of the copolymer in the core and the less polar region of the copolymer, as opposed to the more common alternative of incorporating the less polar region in the core and the more polar region in the shell.
Additionally, the examiner notes that Kohen teaches the following, as of page 35, first paragraph, reproduced below.

It would be good to conduct some experiments that prove that PS is actually on the outside of the micelle. One can run an experiment where an AFM tip is functionalized so that it can determine the hydrophobicity/hydrophilicity since PS is hydrophobic and PAA is hydrophilic. Alternatively, on a larger scale this can be accomplished with wetting tests.

The above-reproduced paragraph would appear to indicate that even for the particular species of polystyrene-block-polyacrylic acid of Kohen, there is still a fairly low predictability that the less polar region (polystyrene) is the shell and the more polar region (polyacrylic acid) is the core. This would further appear to support the examiner’s position that there would have been no reasonable expectation that, had PBA, PLA, PCL, or PLGA been substituted in place of polystyrene, that there would have been an expectation that a particle with a more polar core and less polar shell would have formed with a reasonable expectation of success.
Talelli Reference: As an additional reference that was previously cited in the file record, the examiner cites Talelli et al. (Nano Today, Vol. 10, 2015, pages 93-117). While Talelli et al. (hereafter referred to as Talelli) was published too late to be prior art, even if, purely en arguendo, Talelli were published prior to the effective filing date, it would still not render the instantly claimed invention anticipated or obvious for at least the following reasons. Talelli is drawn to core-crosslinked polymeric micelles, as of Talelli, page 93, title and abstract. Talelli is drawn to polymer micelles made of amphiphilic block copolymers, as of Talelli, page 94, right column, bottom paragraph; also see pages 97-98 of Talelli. Nevertheless, the micelles of Talelli have a hydrophobic core and a hydrophilic shell, as of Talelli, page 94, right column, bottom paragraph, as well as the color version of figure 4 of Talelli on page 100, which is reproduced in part below.

    PNG
    media_image9.png
    414
    411
    media_image9.png
    Greyscale

 This differs from the instantly claimed composition, which requires that the core comprise the more polar (i.e. hydrophilic) region of the copolymer and that the shell comprise the less polar (i.e. hydrophobic) region of the copolymer. There would have been no motivation for the skilled artisan to have modified Talelli such that the core would have been hydrophilic and the shell would have been hydrophobic. The examiner notes that the Talelli reference was found during a search by the examiner for core crosslinked micelles, and other references found during such a search seemed to be deficient in a manner similar to Talelli’s deficiencies.
Baker Reference: The examiner also cites Baker et al. (US 2009/0325292 A1), which was previously cited in the file record of the instant application. Baker teaches core-crosslinked micelles in paragraph 0080. However, Baker appears to teach a particle with a hydrophobic interior and a hydrophilic exterior, as of paragraph 0019. This differs from the claimed composition, which requires a more polar core and a less polar shell. This is essentially the same deficiency as is present in Talelli.
Kitano Reference: As relevant prior art, the examiner cites Kitano et al. (US 2011/0236686 A1), which was previously cited in the file record in the instant application. Kitano et al. (hereafter referred to as Kitano) is drawn to highly crosslinked nanoparticles, as of Kitano, title and abstract. In said nanoparticles, the core is made from a mono-vinyl aromatic core species cross-linked with a cross-linking agent, as of Kitano, paragraph 0006. Kitano teaches a shell in paragraph 0051-0064. Nevertheless, Kitano differs from the instantly claimed invention for at least the following reasons. 
First, Kitano does not appear to teach a water soluble agent in the core, at least because Kitano does not appear to be drawn to drug delivery. In contrast, Kitano appears to be drawn to electronic displays, as of paragraph 0017. 
Second, Kitano does not appear to teach PBA, PLA, PCL, or PLGA, as required by instant claim 34, nor does Kitano teach tobramycin, as required by instant claim 63. 
Third, Kitano teaches that the shell is grafted onto the core, as of Kitano, paragraph 0052. The skilled artisan would not necessarily understood the graft copolymer of Kitano to have been a linear copolymer. 
Fourth, the core of Kitano is made from various polymer such as polystyrene or derivatives of polystyrene, as of Kitano, paragraph 0036. These polymers are mostly non-polar polymers. 
As such, there would have been no motivation for the skilled artisan to have made a composition in which the core is the more polar region and the shell the less polar region.
Claims 52, 54, and 60 are not Indefinite: The examiner notes that claims 52 and 54 recite Markush groups with broader and narrower recitations in the same Markush group. For example, claim 54 recites both an alkaline earth acetate and calcium acetate. Calcium acetate is within the scope of an alkaline earth acetate. Nevertheless, the recitation of broader and narrower components as alternative recitations in a Markush group does not cause the claim to be indefinite. The mere fact that a compound may be embraced by more than one member of a Markush group recited in the claim does not necessarily render the scope of the claim unclear. For example, the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro.” See MPEP 2173.05(h)(I), last paragraph in section. Similar rationale applies to claim 60, which recites a block copolymer and a triblock copolymer as alternatives in a Markush group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 8 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/064,935 (now US Patent 11,103,461) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612